                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. CV 16-08206 AFM                                                   Date: November 16, 2018
Title      Richard A. Strick etc. v. United Retirement Consultants, Inc., et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                             N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                     N/A                                                 N/A

Proceedings (In Chambers): Order re Dismissal

       As requested by the Stipulation of Dismissal (ECF No. 98), this case is dismissed with
prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). All parties shall bear their
own attorneys’ fees and costs.

        IT IS SO ORDERED.



                                                                                                  :
                                                                   Initials of Preparer          ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
